STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                        NO.   2021   KW   1179

VERSUS


PHILLIP         NEWTON                                           DECEMBER 30,       2021




In   Re:          Phillip     Newton,     applying    for  supervisory writs,  20th
                  Judicial     District    Court.,   Parish of East Feliciana,  No.
                  13 - CR - 346.



BEFORE:          WHIPPLE,      C. J.,   PENZATO AND   HESTER,   JJ.


        WRIT     DENIED.



                                               VGW

                                               AHP
                                               CHH




COURT      OF APPEAL,        FIRST   CIRCUIT




        DEPUTY tLERK OF COURT
                 FOR   THE   COURT